The opinion of the court was delivered by
Redfield, J.
The only question, raised in the present case, is in regard to the sufficiency of the indictment. It is for a violation of the statute against maiming, or wounding, cattle. The objection *538is, that the defendant is charged with wounding a steer, without alleging, that a steer is “ cattle, or other beast,” — which are the words of the statute. It is very possible, that some of the old cases may have adopted a degree of strictness, equal to this, even. But no modern case of this character existSj it is believed; but the contrary has often been decided.
Judgment that the defendant take nothing by his exceptions, or motion in arrest of judgment.